This office action is in response to Applicants’ amendments/remarks received June 2, 2021.
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-10, 12, 14-17, 20-24, 27-30 are canceled.  Claims 11, 13, 18-19, 25-26, 31-34, to extracellular annelid hemoglobin from Arenicolidae, colon cancer, are under consideration.
	
	Priority:  This application is a 371 of PCT/FR2014/050300, filed February 14, 2014, which claims benefit of foreign application FR 1351313, filed February 15, 2013, is acknowledged.  A copy of the foreign priority document was received on August 17, 2015, and an English translated copy was received July 28, 2020.  

Objections and/or Rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 13, 18-19, 25-26, 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghoroghchian (WO 2012094679; IDS 08.17.15, previously cited) in view of Zal et al. (US 20030181358; previously cited), Rousselot et al. (P-0464 abstract 2010 International Society of Blood Transfusion Vox Sanguinis Vol 99 (Suppl. 1):  265-266; IDS .
Ghoroghchian discloses hypoxia is a recognized cause of treatment failure in solid tumors and that the most direct and least toxic path to overcoming tumor hypoxia is to increase intratumoral pO2 (at least [0004]-[0005]).  Ghoroghchian discloses methods to deliver high-oxygen affinity oxygen binding agents to tumors to increase intratumoral partial pressures of oxygen, mitigate the natural selection of tumor cells that demonstrate aggressive molecular behavior and metastatic potential, and potentiate the effects of radiation and chemotherapies (at least [0007]).  Ghoroghchian discloses a method of increasing efficacy of radiation or chemotherapy to a tumor, comprising delivering a high-oxygen affinity agent to the tumor (at least p. 86 claim 1).  Ghoroghchian discloses the high-oxygen affinity agent has a P50 for oxygen less than 20 mm Hg and includes different types of high-oxygen affinity agents, including unmodified hemoglobin from a non-human biological species (at least [0012], [0014], p. 86 claim 4).  It is specifically disclosed that the high-affinity oxygen-binding agents may be unmodified hemoglobin from another biological species, where the high-affinity agents are molecules that possess P50 for oxygen of < or = 10 mm Hg ([0087]).  Ghoroghchian discloses administering an effective amount of the high-oxygen affinity agent and that the appropriate effective amount can be routinely determined by those of skill in the art, and pharmaceutical compositions thereof, including a buffer solution ([0106], [0107], [0152], [0158]-[0160]).  Ghoroghchian does not teach annelid hemoglobin of the family Arenicolidae.
Zal et al. disclose high molecular weight annelid hemoglobin from the family Arenicolidae.  Zal et al. disclose an extracellular annelid hemoglobin from Arenicolidae having a P50 of ~6 mm Hg (p. 4-5).  Zal et al. disclose the advantages of Arenicola marina hemoglobin, Arenicola marina hemoglobin are in a buffer prior to injection ([0129]).
Rousselot et al. disclose that natural giant extracellular hemoglobin from marine invertebrate (polychaete annelid) have unique properties including high oxygen affinity (P50 ~7 mm Hg) and its efficacy has been proven on a hypoxic tumors model.
Rousselot II discloses Arenicola Hb is stable at slightly alkaline pH (pH 7-8) when salts are present at concentrations similar to physiological concentrations; among salts important for structure, include Ca2+ and Mg2+ (p. 1591).  Rousselot II discloses Arenicola hemoglobin in a buffer solution comprising at least NaCl, CaCl2, at pH 7.0 (p. 1594).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the references and arrive at the claimed method for treating cancer in a patient treated by radiotherapy, the method comprising administering by injection an effective amount of extracellular annelid hemoglobin from the family of Arenicolidae, where the Arenicola marina hemoglobin is present in a composition consisting essentially of a buffer solution, at pH 7.0, having salts selected from NaCl, CaCl2 (instant claims 11, 13, 18-19, 25-26, 31-34).  The motivation to do so is given by the prior art.  Ghoroghchian discloses a method of delivering high-oxygen affinity agents, including unmodified hemoglobin having a low P50 of less than 20 mm Hg and from other species, to solid tumors to overcome tumor hypoxia in patients.  Zal et al. disclose high molecular weight annelid hemoglobin from the family Arenicolidae have high oxygen binding of ~6 mm Hg and disclose its advantages (i.e. functionally non-toxically in vertebrates, without the need to be modified) compared with other types of hemoglobin and/or oxygen carriers.  It is disclosed that natural giant extracellular hemoglobin from marine Arenicola Hb is stable at pH 7 with salts present at physiological concentrations in a buffer solution comprising at least NaCl, CaCl2.  Therefore, one of ordinary would have reasonable motivation to administer by injection the extracellular annelid hemoglobin of Arenicolidae in a buffer solution, pH 7.0, having salts selected from NaCl and CaCl2, suggested by Zal et al. and Rousselot II, to a patient in need thereof, for treating a solid tumor and reducing hypoxia in the tumor, because there was interest in reducing hypoxia in tumors and it was known that delivering oxygen overcomes tumor hypoxia.  One of ordinary skill would have a reasonable expectation of success because it was disclosed that annelid hemoglobin of Arenicolidae have high oxygen binding properties, deliver oxygen to cells, and its effectiveness have been proven on a hypoxic tumors model.
 Regarding the claimed limitation that the extracellular annelid hemoglobin is not chemically modified, it is submitted that not chemically modifying and/or binding the extracellular annelid hemoglobin with a polymeric structure would have been obvious to one of ordinary skill.  Ghoroghchian discloses that to reduce toxicity of the high-oxygen affinity agents, the high-oxygen affinity agents are encapsulated in biodegradable polymeric carrier vehicles, including PEGylation and polymerization of the high-affinity oxygen-binding agent ([0083]-[0087]) and/or encapsulated in polymeric structures ([0008], [0083]-[0087]).  However, as noted above, Zal et al. disclose the advantages of high molecular weight annelid hemoglobin from the family Arenicolidae as an oxygen carrier.  Zal et al. disclose that the extracellular annelid hemoglobin from Arenicolidae has high oxygen affinity, a P50 of ~6 mm Hg (p. 4-5); where it is further disclosed that Arenicola marina hemoglobin has several advantages including being Arenicola marina hemoglobin does not need to be further modified by PEG and/or encapsulated by a polymeric structure to be non-toxic in vertebrates.  In this instance, given the advantages of Arenicola marina hemoglobin and that it has a high oxygen affinity, it would have been obvious to one of ordinary skill to administer by injection an effective amount of the annelid hemoglobin of Arenicolidae of Zal et al. in a buffer solution to a patient in need thereof, for treating a solid tumor and reducing hypoxia in the tumor, because the annelid hemoglobin comprises the high-oxygen affinity binding properties disclosed in Ghoroghchian (i.e. P50 for oxygen of < or = 10 mm Hg, no toxicity) for increasing efficacy of radiation therapy applied to a tumor, without the need to be further chemically modified.  One of ordinary skill would have a reasonable expectation of success because it was disclosed that annelid hemoglobin of Arenicolidae have high oxygen binding properties and deliver oxygen to cells, while being non-toxic and non-pathogenic.
Regarding instant claims 11, 13, wherein the buffer solution is an aqueous solution comprising salts and which gives the composition a pH of between 6.5 and 7.6, Ghoroghchian discloses compositions comprising the high-oxygen affinity agents in solution, including pharmaceutically acceptable carriers, including buffers, saline, buffered saline (at least [0152], [0158]).  Zal et al. disclose the Arenicola marina hemoglobin are in a buffer prior to use ([0129]).  Rousselot II discloses Arenicola Hb is stable at pH 7-8 when salts are present at concentrations similar to physiological concentrations; among salts important for structure, Arenicola hemoglobin in a buffer solution comprising at least NaCl, CaCl2, at pH 7.0 (p. 1594).  Therefore, it would have been obvious to formulate the extracellular annelid hemoglobin of Arenicolidae in an aqueous solution comprising buffer solution having a pH ~7.0 or at physiological pH, including salts selected from NaCl and CaCl2, for administration to a patient in need thereof.  
Regarding instant claim 13, as noted above, Ghoroghchian discloses administering the high-oxygen affinity agents to potentiate the effects of radiation and chemotherapies (at least [0007], [0162]), where a chemotherapeutic agent include agents known in the art, including chosen from taxol, vincristine ([0163]).  Therefore, it would have been obvious to administer an anti-cancer agent, where the anti-cancer agent is taxol, with the extracellular annelid hemoglobin of Arenicolidae in a buffer solution to a patient in need thereof, for treating cancer.  
Regarding instant claims 18-19, 25-26, Ghoroghchian discloses the high-oxygen affinity agents are used for treating solid tumors, including colon cancer (at least [0162]).  Therefore, it would have been obvious to one of ordinary skill to administer extracellular annelid hemoglobin of Arenicolidae in a buffer solution to a patient in need thereof, for treating colon cancer.
Regarding instant claims 31-34, it is disclosed that the effective amount of the composition may be dependent on variables, including species, breed, size, weight, age, overall health, the severity of the condition, where the appropriate effective amount can be routinely determined by those of skill in the art using routine optimization techniques and skilled and informed judgement of the practitioner (Ghoroghchian [0106]).  Ghoroghchian discloses the various embodiments of the pharmaceutical compositions may be administered at doses, including from about 0.1 to 1 g/kg/day (at least [0157]).  As noted above, Rousselot et al. disclose the efficacy of natural giant extracellular hemoglobin from marine invertebrate 

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining the 103(a) rejection are the same as previously noted.
Regarding Applicants’ remarks that the claims recite a specific whole hemoglobin wherein said hemoglobin is formulated in an aqueous solution with defined salts, the remarks are not persuasive.  As already noted, Rousselot II discloses that Arenicola Hb is stable at pH 7 with salts present at physiological concentrations in a buffer solution comprising at least NaCl, CaCl2 (p. 1591, 1594).  Therefore, one of ordinary would have reasonable motivation to administer by injection the extracellular annelid hemoglobin of Arenicolidae in a buffer solution, pH 7.0, having salts selected from NaCl and CaCl2, suggested by Zal et al. and Rousselot II, to a patient in need thereof, for treating a solid tumor and reducing hypoxia in the tumor, because there was interest in reducing hypoxia in tumors and it was known that delivering oxygen overcomes tumor hypoxia.  One of ordinary skill would have a reasonable expectation of success because it was disclosed that annelid hemoglobin of Arenicolidae have high oxygen binding properties, deliver oxygen to cells, and its effectiveness have been proven on a hypoxic tumors model (Rousselot et al.).
Regarding Applicants’ remarks that Ghoroghchian does not teach any annelid hemoglobin and especially any hemoglobin of Arenicola marina, the remarks are not persuasive.  The deficiency of Ghoroghchian to not teach an Arenicola marina hemoglobin is reasonably remedied by at least Zal et al., Rousselot et al. and/or Rousselot II for the reasons noted above.
2 (at least [0004]-[0005]).  Ghoroghchian discloses methods to deliver high-oxygen affinity oxygen binding agents to tumors to increase intratumoral partial pressures of oxygen, mitigate the natural selection of tumor cells that demonstrate aggressive molecular behavior and metastatic potential, and potentiate the effects of radiation and chemotherapies (at least [0007]).  
Therefore, Ghoroghchian discloses a method of increasing efficacy of radiation or chemotherapy to a tumor, comprising delivering a high-oxygen affinity agent to the tumor (at least p. 86 claim 1), where high-oxygen affinity agents include hemoglobin and molecules that possess P50 for oxygen of < or = 10 mm Hg (paragraph 0087).
Zal et al. and Rousselot et al. disclose that annelid hemoglobin is a high oxygen affinity agent.  Zal et al. disclose high molecular weight annelid hemoglobin from the family Arenicolidae.  Zal et al. disclose an extracellular annelid hemoglobin from Arenicolidae having a P50 of ~6 mm Hg (p. 4-5).  Zal et al. disclose the advantages of Arenicola marina hemoglobin, including functioning non-toxically in vertebrates, without the need to be modified (at least [0055]-[0062], [0132]).  Zal et al. disclose the Arenicola marina hemoglobin are in a buffer prior to injection ([0129]).
Rousselot et al. disclose that natural giant extracellular hemoglobin from marine invertebrate (polychaete annelid) have unique properties including high oxygen affinity (P50 ~7 mm Hg) and its efficacy has been proven on a hypoxic tumors model.
Therefore, given the advantages of Arenicola marina hemoglobin and that it has high oxygen affinity, it would have been obvious to one of ordinary skill to administer by injection an Arenicolidae in a buffer solution, pH 7.0, having salts selected from NaCl and CaCl2, suggested by Zal et al. and Rousselot II, to a patient in need thereof, for treating a solid tumor and reducing hypoxia in the tumor, because there was interest in reducing hypoxia in tumors and it was known that delivering oxygen overcomes tumor hypoxia.
Regarding Applicants’ remarks that Ghoroghchian discloses that the oxygen-binding agent is encapsulated in a polymersome, the remarks are not persuasive for the reasons previously noted.  As already noted, Ghoroghchian also contemplates unmodified hemoglobin from a non-human biological species for the high-oxygen affinity agent that is delivered to the tumor.  See at least p. 7-13 of the August 18, 2020 final office action.
Regarding Applicants’ remarks that the amount of hemoglobin reduces hypoxia in cancer cells so that said cells become sensitive to treatment, and resistance is decreased, the remarks are not persuasive.  It is already disclosed in the art that increasing intratumoral pO2 overcomes tumor hypoxia and delivering a high oxygen affinity agent to the tumor increases the intratumoral partial pressures of oxygen, and potentiate the effects of radiation and chemotherapies (Ghoroghchian at least paragraphs 0004-0005, 0007).  Additionally, Rousselot et al. disclose that natural giant extracellular hemoglobin from marine invertebrate (polychaete annelid) have unique properties including high oxygen affinity (P50 ~7 mm Hg) and its efficacy has been proven on a hypoxic tumors model.
Therefore, the prior art discloses administering a high oxygen affinity agent for the same purpose claimed, i.e. to reduce hypoxia in cancer cells so that said cells become sensitive to treatment, and resistance is decreased.
Arenicola Hb is stable at pH 7 with salts present at physiological concentrations in a buffer solution comprising at least NaCl, CaCl2 (p. 1591, 1594). 
Regarding Applicants’ remarks that Rousselot II p. 1594 teaches the composition is used for hemoglobin, which is quite the opposite of the present invention (in which the hemoglobin has to remain intact and stable), the remarks are not persuasive.  Rousselot II discloses that the cations Ca2+ stabilize the Arenicola marina hemoglobin and that the hemoglobin is able to reassociate (at least p. 1591-1592).
Regarding Applicants’ remarks Zal et al. do not teach the claimed buffer, the remarks are not persuasive.  Zal et al. already discloses that the Arenicola marina hemoglobin are in a buffer prior to injection ([0129]).  Zal et al. is cited with at least Rousselot II, which discloses buffer and salt conditions that stabilize the Arenicola marina hemoglobin.  See above.
See also the reasons noted on at least p. 7-14 of the April 28, 2020 non-final office action and p. 6-14 of the August 2, 2019 final office action.
For at least these reasons, the 103(a) rejection is maintained.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Marsha Tsay/Patent Examiner, Art Unit 1656